Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant amendments filed (12/15/2021) to cancel all rejected claims has been carefully considered. After carefully reviewing applicant amendments, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 21 that includes: 
Claim 21:
…
“
 inputting image data that has been converted based on an image; storing information representing passage of time in association with the image data; inputting information, that has been selectively organized so that it is possible to output concerns that relate to the users input image as inference results, as annotation related information corresponding to the image data, wherein the annotation related information includes information as to whether what is being determined is timing or not; attaching the annotation related information to the image data as metadata for a relationship between the image data and a user's concern to make a file as training data, wherein the training data includes results corresponding to passage of time in the annotation related information; and correcting, responsive to a determination that change has occurred in an object of the image, the file by attaching the annotation related information, corresponding to results of the 2change, to the image data at a time before commencement of change stored in the memory.
”
Regarding dependent claim 22 these claims are allowed because of their dependence on independent claim 21 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661